                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 GREENVILLE DIVISION

LORENZO QUINTON SHEAD                                                                        PLAINTIFF

V.                                                        CIVIL ACTION NO. 4:19-CV-00020-DAS

LT. ANDERSON, WARDEN PAYNE                                                               DEFENDANTS

           ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION

        This matter comes before the court upon Plaintiff’s motion for reconsideration.1 Doc.

#28. On October 21, 2019, following Plaintiff’s failure to respond to a show cause order, the

court dismissed Plaintiff’s complaint pursuant to Federal Rule of Civil Procedure 4(m) for failure

to serve Defendants Lt. Anderson and Warden Payne. Doc. #23. On December 9, 2019,

Plaintiff moved to reopen his case. Doc. #26. The court denied Plaintiff’s motion on December

16, 2019, after finding that Plaintiff failed to provide any explanation for his failure to serve

Defendants, or otherwise that reinstating his case was warranted. Doc. #27. In the instant

motion, Plaintiff again asks this Court to reopen his case. Doc. #28. Plaintiff, however, fails to

advance any substantive argument sufficient to warrant the requested relief. Accordingly, the

Court finds that the instant motion [28] is hereby DENIED.

        SO ORDERED, this the 21st day of January, 2020.


                                                 /s/ David A. Sanders
                                                 DAVID A. SANDERS
                                                 UNITED STATES MAGISTRATE JUDGE




1
  Although Plaintiff styled his motion as a “motion for clarification,” it has been docketed as a motion for
reconsideration and will be construed accordingly.
